Fourth Court of Appeals
                                        San Antonio, Texas
                                             September 15, 2021

                                            No. 04-21-00349-CV

        IN RE Greg ABBOTT, in his Official Capacity as Governor of the State of Texas,
                                         Relator

                                            Original Proceeding 1

                                                   ORDER

       On August 20, 2021, Relator filed a petition for writ of mandamus in which the only relief
requested was to stay the trial court’s August 12, 2021 temporary restraining order (TRO). Relator
separately sought emergency relief to stay the TRO pending resolution of the petition. On
September 2, 2021, the TRO expired, and the trial court granted the real party in interest’s
temporary injunction.

       Because the only relief the petition sought was to stay the trial court’s TRO, which has
expired, Relator’s petition for writ of mandamus is dismissed as moot. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on September 15, 2021.

                                                                      _____________________________
                                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of September, 2021.

                                                                      _____________________________
                                                                      Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2021-CVK-001517-D1, styled City of Laredo v. Greg Abbott, in his official
capacity as Governor of Texas, pending in the 49th Judicial District Court, Webb County, Texas, the Honorable
Honorable José A. López presiding.